SUBSCRIPTION AGREEMENT

 

XCel Brands, Inc.

475 Tenth Avenue

New York, New York 10018

 

Ladies and Gentlemen:

 

This Subscription Agreement (the “Subscription Agreement”) sets forth the
agreement of XCel Brands, Inc. (the “Company”) and the undersigned with respect
to the sale by the Company to the undersigned of (i) the number of shares of
common stock, $0.001 par value per share, of the Company (“Common Stock”) set
forth on the signature page hereto (the “Shares”) and (ii) warrants (the
“Warrants”), each warrant to purchase one share of Common Stock at an exercise
price of $5.00 per share, in the form attached as Exhibit A hereto, for the
purchase price set forth on the signature page hereto (the “Purchase Price”).
Together with this Subscription Agreement, the undersigned is delivering to Xcel
either (1) a check payable to XCel Brands, Inc. or (2) funds by wire transfer as
instructed by the Company, in either case in the full amount of the purchase
price for the Shares and Warrants which the undersigned is hereby subscribing
for pursuant hereto. This Subscription Agreement is part of an offering of up to
[●] shares of Common Stock and [●] Warrants.

 

1.                  Subscriber Representations and Warranties. In order to
induce the Company to accept this subscription, the undersigned hereby
represents and warrants to, and covenants with, the Company as follows:

 

(i)                 The undersigned acknowledges that it or its representatives
has access to or has received from the Company copies of the Company’s filings
with the SEC since October 1, 2011 (the “SEC Filings”);

 

(ii)               Other than its review of the SEC Filings, the undersigned has
not been furnished, by the Company or an agent or representative thereof, with
any other materials or literature relating to the Company or the offer and sale
of the Shares and Warrants;

 

(iii)             The undersigned has performed its own due diligence in
connection with its subscription for the Shares and Warrants and has had a
reasonable opportunity to ask questions of and receive answers from the Company
concerning the Company and the offering, and all such questions, if any, have
been answered to the full satisfaction of the undersigned;

 

(iv)             The undersigned or its representatives are sophisticated
investors familiar with the type of risks inherent in the acquisition of
securities such as the Shares and Warrants and that, by reason of its or its
representatives knowledge and experience in financial and business matters in
general, and investments of this type in particular, it or its representatives
are capable of evaluating the merits and risks of an investment in the Shares
and Warrants;

 

 

 



 

(v)               The undersigned understands that the Company has determined
that the exemption from the registration provisions of the Securities Act of
1933, as amended (the “Act”), for transactions not involving a public offering
is applicable to the offer and sale of the Shares and Warrants, based, in part,
upon the representations, warranties and agreements made by the undersigned
herein;

 

(vi)             The undersigned acknowledges that the undersigned has had the
opportunity to review this Subscription Agreement and the transactions
contemplated by this Subscription Agreement with its own legal counsel and
investment and tax advisors. The undersigned is not relying on any statements or
representations of the Company or any of the Company’s affiliates,
representatives or agents for legal, tax or investment advice with respect to
this Agreement or the transactions contemplated by the Subscription Agreement,
other than those set forth in this Subscription Agreement. The undersigned
further acknowledges that, except as set forth in this Subscription Agreement,
no representations have been made by the Company or its representatives about
the Company or the SEC filings;

 

(vii)           The undersigned understands that: (A) neither the Shares nor the
Warrants have been registered under the Act or the securities laws of any state,
based upon an exemption from such registration requirements for non-public
offerings pursuant to Regulation D under the Act; (B) the Shares, Warrants and
shares of Common Stock issuable upon exercise of the Warrants (the “Warrant
Shares”) are and will be “restricted securities”, as said term is defined in
Rule 144 of the Rules and Regulations promulgated under the Act; (C) neither the
Shares, Warrants or Warrant Shares may be sold or otherwise transferred unless
they have been first registered under the Act and all applicable state
securities laws, or unless exemptions from such registration provisions are
available with respect to said resale or transfer; (D) except as set forth in
this Subscription Agreement, the Company is under no obligation to register the
Shares, Warrants or Warrant Shares under the Act or any state securities laws,
or to take any action to make any exemption from any such registration
provisions available; (E) the certificates for the Shares, Warrants and Warrant
Shares will bear a legend to the effect that the transfer of the securities
represented thereby is subject to the provisions hereof; and (F) stop transfer
instructions will be placed with the transfer agent for the Shares;

 

(viii)         The undersigned will not sell or otherwise transfer any of the
Shares, Warrants or Warrant Shares or any interest therein, unless and until:
(A) said Shares, Warrants or Warrant Shares shall have first been registered
under the Act and all applicable state securities laws; or (B) the undersigned
shall have first delivered to the Company a written opinion of counsel (which
counsel and opinion (in form and substance) shall be satisfactory to the
Company), to the effect that the proposed sale or transfer is exempt from the
registration provisions of the Act and all applicable state securities laws;

 

(ix)             The undersigned has full power and authority to execute and
deliver this Subscription Agreement and to perform the obligations of the
undersigned hereunder, and such agreement is a legally binding obligation of the
undersigned in accordance with its terms;

 



-2-

 

 

 

(x)               The undersigned is an “accredited investor,” as such term is
defined in Regulation D of the Rules and Regulations promulgated under the Act
and as set forth below by checking the appropriate box(es):

 

¨ A bank as defined in Section 3(a)(2) of the Securities Exchange Act of 1934,
as amended (the “Securities Exchange Act”), or any savings and loan association
or other institution as defined in Section 3(a)(5)(A) of the Securities Exchange
Act whether acting in its individual or fiduciary capacity; a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act; an insurance
company as defined in section 2(13) of the Securities Exchange Act; an
investment company registered under the Investment Company Act of 1940 or a
business development company, as defined in section 2(a)(48) of that act; a
Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301 (c) or (d) of the Small Business Investment Act
of 1958; a plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000; an employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974 if the investment decision is
made by a plan fiduciary, as defined in Section 3(21) of such act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are accredited investors;

 

¨ A private business development company as defined in Section 202(a)22 of the
Investment Advisers Act of 1940;

 

¨ An organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;

 

¨ A director or executive officer of the Company;

 

¨ A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000, excluding the
value of the primary residence of such natural person*;

 

¨ A natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year;

 

 



* Note: - Although the value of the primary residence is excluded, the excess of
debt secured by the primary residence over its estimated market value (i.e.,
underwriter mortgage) is included as a liability in the net worth calculation
and reduces the nature person’s net worth. Moreover, if the amount of debt
secured by the primary residence outstanding on the closing date of the sale of
the Shares and Warrants exceeds the amount of such debt during the prior 60
days, the amount of such excess is viewed as a liability reducing the net worth.

 



-3-

 

 

 

¨ A trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii); and

 

¨ An entity in which all of the equity owners are accredited investors.

 

(xi)             The address set forth below is the undersigned’s true and
correct residence, and the undersigned has no present intention of becoming a
resident of any other state or jurisdiction. (If a corporation, trust or
partnership, the undersigned has its principal place of business at the address
set forth below and was not organized for the specific purpose of subscribing to
this offering);

 

(xii)           The undersigned is acquiring the Shares and Warrants for its own
account and for the purpose of investment and not with a view to, or for resale
in connection with, any distribution within the meaning of the Act in violation
of the Act.

 

The undersigned does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to any of the Shares or Warrants for
which the undersigned is subscribing;

 

(xiii)         The undersigned has the financial ability to bear the economic
risk of the undersigned’s investment in the Company, has no need for liquidity
with respect to such investment, and has adequate means for providing for his or
its current needs and contingencies;

 

(xiv)         The undersigned has determined that the Shares and Warrants are a
suitable investment for the undersigned and that the undersigned could bear a
complete loss of such investment;

  

 (xv)           The undersigned understands that an investment in the Shares and
Warrants is a speculative investment which involves a high degree of risk of
loss of the undersigned’s entire investment;

 

(xvi)         The undersigned’s overall commitment to investments which are not
readily marketable is not disproportionate to the undersigned’s net worth, and
an investment in the Shares and Warrants will not cause such overall commitment
to become excessive;

 

(xvii)       The undersigned has carefully reviewed the jurisdictional notices
listed below and agrees to abide by any restrictions contained therein
applicable to the undersigned:

 

-4-

 



JURISDICTIONAL NOTICES

 

Residents of All States:

 

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF CERTAIN STATES AND ARE BEING
OFFERED AND SOLD IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS
OF SAID ACT AND SUCH LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE
SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE
COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER REGULATORY AUTHORITY,
NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF
THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE MEMORANDUM. ANY REPRESENTATION
TO THE CONTRARY IS UNLAWFUL.

 

2.                  Company Representations and Warranties. The Company hereby
represents and warrants to, and covenants with, the undersigned as follows:

 

(i)                 The Company has been duly organized and is validly existing
as a corporation and is in good standing under the laws of the state of its
incorporation.

 

(ii)               Prior to the closing, (i) this Subscription Agreement and the
Shares and Warrants will have been duly and validly authorized by the Company,
(ii) this Subscription Agreement, when accepted, and the Common Stock Purchase
Warrant attached hereto as Exhibit A, when executed, will be the legal, valid
and binding obligations of the Company, enforceable in accordance with their
respective terms, and (ii) the issuance and sale of the Shares and Warrants will
have been duly authorized and, when the Shares have been issued and duly
delivered against payment therefore as contemplated by this Subscription
Agreement, the Shares will be validly issued, fully paid and nonassessable.

 

(iii)             The execution and delivery of this Subscription Agreement and
the Warrant do not, and the performance and consummation of the terms and
transactions set forth or contemplated therein or herein will not, contravene or
result in a default under any provision of existing law or regulations to which
the Company is subject, the provisions of the charter, bylaws or other governing
documents of the Company or any indenture, mortgage or other agreement or
instrument to which the Company is a party or by which it is bound and does not
require on the part of the Company any approval, authorization, license, or
filing from or with any foreign, federal, state or municipal authority or agency
that has not been obtained or made.

 

-5-

 



 

3.                  Registration Rights. The Company shall use commercially
reasonable efforts to file a registration statement with the Securities and
Exchange Commission (the “SEC”) within sixty (60) days following the date of the
Company’s acceptance of this subscription and use commercially reasonable
efforts to have the registration statement declared effective by the SEC within
one hundred twenty (120) days following the date of the Company’s acceptance of
this subscription, to register for resale the Shares and the Warrant Shares, and
the costs of such registration statement (other than fees and disbursements of
counsel and other advisors to the undersigned), including without limitation the
preparation and filing thereof, shall be borne solely by the Company.

 

4.                  Board Observer. [INSERT FOR TRAFALET] The Board shall
appoint Remy Trafelet as a non-voting observer to the Board and Mr. Trafelet
shall have such right so long as he or his affiliates beneficially own (as
defined in accordance with Rule 13d-3 under the Securities Exchange Act) 15% or
more of the Company’s Common Stock.

 

5.                  Miscellaneous.

 

(i)                 The undersigned understands that this subscription is not
binding upon the Company until the Company accepts it, which acceptance is at
the sole discretion of the Company and is to be evidenced by the Company’s
execution of this Subscription Agreement where indicated. This Subscription
Agreement shall be null and void if the Company does not accept it as aforesaid.

 

(ii)               The undersigned agrees to indemnify the Company and hold it
harmless from and against any and all losses, damages, liabilities, costs, and
expenses which it may sustain or incur in connection with the breach by the
undersigned of any representation, warranty, or covenant made by the
undersigned.

 

(iii)             Neither this Subscription Agreement nor any of the rights of
the undersigned hereunder may be transferred or assigned by the undersigned.

 

(iv)             In the event of rejection of this subscription, or in the event
the sale of the Shares and Warrants subscribed for by the undersigned is not
consummated by the Company for any reason (in which event this Subscription
Agreement shall be deemed to be rejected), this Subscription Agreement and any
other agreement entered into between the undersigned and the Company relating to
this subscription shall thereafter have no force or effect and the Company shall
promptly return or cause to be returned to the undersigned the Purchase Price
remitted to the Company by the undersigned, without interest thereon or
deduction therefrom.

 

(v)               Except as otherwise provided herein, this Subscription
Agreement shall be binding upon and inure to the benefit of the parties and
their heirs, executors, administrators, successors, legal representatives and
assigns. If the undersigned is more than one person, the obligation of the
undersigned shall be joint and several and the agreements, representations,
warranties and acknowledgements herein contained shall be deemed to be made by
and be binding upon each such person and his heirs, executors, administrators
and successors.

 

-6-

 



 

(vi)             This Subscription Agreement and the documents referenced herein
contain the entire agreement of the parties and there are no representations,
covenants or other agreements except as stated or referred to herein and
therein.

 

(vii)           The parties (1) agree that any legal suit, action or proceeding
arising out of or relating to this Subscription Agreement shall be instituted
exclusively in New York State Supreme Court, County of New York, or in the
United States District Court for the Southern District of New York, (2) waive
any objection which either such party may have now or hereafter to the venue of
any such suit, action or proceeding, and (3) irrevocably consent to the
jurisdiction of the New York State Supreme Court, County of New York, and the
United States District Court for the Southern District of New York in any such
suit, action or proceeding. The parties further agree to accept and acknowledge
service of any and all process which may be served in any such suit, action or
proceeding in the New York State Supreme Court, County of New York, or in the
United States District Court for the Southern District of New York and agree
that service of process upon either such party mailed by certified mail to the
party's respective address (set forth in this Subscription Agreement or such
other address provided in writing by a party to this Subscription Agreement to
the other parties to this Subscription Agreement) shall be deemed in every
respect effective service of process upon such party, in any such suit, action
or proceeding.

 

(viii)         This Subscription Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles.

 

(ix)             This Subscription Agreement may only be modified by a written
instrument executed by the undersigned and the Company.

 

(x)               Unless the context otherwise requires, all personal pronouns
used in this Subscription Agreement, whether in the masculine, feminine or
neuter gender, shall include all other genders.

 

(xi)             All notices or other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered personally or
mailed by certified or registered mail, return receipt requested, postage
prepaid, as follows: if to the undersigned, to the address set forth on the
signature page; and if to the Company, to XCel Brands, Inc., 475 Tenth Avenue,
New York, New York 10018 Attention: Mr. James Haran, Chief Financial Officer, or
to such other address as the Company or the undersigned shall have designated to
the other by like notice.

 

-7-

 



 

SIGNATURE PAGE

 

 



 

Organization Signature: 

 

Individual Signature(s): 

                    Print Name of Subscriber Organization               By:    
      (Signature and Title)   Signature(s)                     Print Name and
Title of Person Signing   Print Name of Subscriber                            
Print Name of Subscriber                    



 

 

Total Purchase Price: $ ______

Number of Shares Subscribed for: ___________

Number of Warrants Subscribed for: ________

 



 

 



(All Subscribers should please print information

below exactly as you wish it to appear

in the records of the Company)

 



          Name and capacity in which subscription is made -- see below for
particular requirements   Social Security Number of Individual or other Taxpayer
I.D. Number            Address:   Address for notices, if different:            
    Number and Street   Number and Street                   City
                                          State
                                        Zip Code  
City                                        
State                                         Zip Code        

 



Please check the appropriate box to indicate form of ownership (if applicable):

 





  ¨    TENANTS-IN-COMMON    ¨ JOINT TENANTS WITH RIGHT OF SURVIVORSHIP     (Both
Parties must sign above)     Both Parties must sign above)



 

 

-8-

 







 

  

ACCEPTANCE OF SUBSCRIPTION

 

XCel Brands, Inc.

 

The foregoing subscription is hereby accepted by XCel Brands, Inc., this _____
day of __________ 2013, for ___________ Shares and Warrants to purchase ________
shares of Common Stock.

 

 



  XCEL BRANDS, INC.           By:      Name:
Title:

 



-9-

 



